Citation Nr: 0108532	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
heart disease, including hypertension, as a result of 
treatment provided by a Department of Veterans Affairs 
medical facility.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
kidney disorder, as a result of treatment provided by a 
Department of Veterans Affairs medical facility.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease, 
including hypertension, claimed as a neurocirculatory 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to February 1951.  

In February 1999, the Board issued a decision in this case.  
However, subsequent review of the file revealed that he had 
requested to appear before a Member of the Board in 
Washington, D.C to provide testimony regarding his claims.  
To correct this procedural defect, the veteran was scheduled 
for a personal hearing before a Member of the Board; and in 
July 2000, he provided testimony before the undersigned.  
Thereafter, in September 2000, the Board vacated the February 
1999 decision.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, this 
case must be returned to the RO for further development in 
accordance with the new law.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

As part of the duty to assist, the Secretary shall notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
Also, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000).  Finally, the RO should 
provide the veteran with proper notification of the evidence 
required in order to reopen a previously denied claim to the 
extent required by the new law.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including informing 
the veteran specifically what types of 
evidence would constitute "new and 
material" evidence to reopen his claims 
for service connection for heart disease 
with hypertension, and headaches. 

2.  The RO should contact the veteran and 
ask him to provide the specific dates of 
VA treatment he believes caused his heart 
disease and hypertension, and his kidney 
disorder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
heart disease, hypertension, and kidney 
disorder since February 1999.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since February 1999.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.  

5.  If the VA is unable to obtain all 
relevant records requested or identified 
by the veteran, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  The veteran's file should be referred 
to a cardiovascular specialist.  The 
physician should review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the VA 
treatment specified by the veteran 
resulted in, or aggravated, his chronic 
heart disease, with hypertension; or 
whether any instance of aggravation was 
acute and transitory and fully resolved 
with treatment.  In particular, the 
physician should render an opinion as to 
whether any heart disease would be 
considered the continuance or natural 
progression of the condition for which 
the treatment was initially authorized.  
A complete rationale for the opinion(s) 
expressed should be provided.  The 
physician is advised that fault and or 
negligence are not factors that should be 
considered in providing the requested 
opinions.  

7.  The veteran's file should be referred 
to a renal specialist.  The physician 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not that the VA 
treatment specified by the veteran 
resulted in, or aggravated, a kidney 
disorder; or whether any instance of 
aggravation was acute and transitory and 
fully resolved with treatment.  In 
particular, the physician should render 
an opinion as to whether any kidney 
disease would be considered the 
continuance or natural progression of the 
condition for which the treatment was 
initially authorized.  A complete 
rationale for the opinion(s) expressed 
should be provided.  The physician is 
advised that fault and or negligence are 
not factors that should be considered in 
providing the requested opinions.  

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

